DETAILED ACTION
Response to Amendment
Applicant’s preliminary submission filed on 9/13/2019 has been entered.  Claims 1-18 remain pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a starting/proxy managing section that starts a second container/a proxy node” in claim 1, “a monitoring section that monitors operation” in claim 10, and “an application updating section that updates an application” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the computing hardware (processor, memory, etc.) disclosed in Applicant’s Figure 1 and the container start algorithm disclosed in Applicant’s Figure 9 for the claimed “starting section”.  However, Examiner could not find algorithms for starting a proxy node, monitoring operation, and updating an application as claimed; step S907 in Figure 9 only recites “… and start proxy node” without reciting how said proxy node is started, Figure 17 and Specification [0292] show a monitoring framework 1740 which monitors operations, but don’t recite how 1740 monitors operations, and Figure 19 and Specification [0306] show an application updater 1903 which updates a program, but don’t recite how 1903 updates the program.  The claimed functions cited could be implemented in software running on a general purpose computer, but no algorithm is given, so no structure is defined.  To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming.  See MPEP § 2181. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1-16, the claim elements “a proxy managing section that starts a proxy node” in claim 1, “a monitoring section that monitors operation” in claim 10, and “an application updating section that updates an application” in claim 14 are limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.  No adequate structure has been located within the specification and drawings.  Applicant’s Figure 1 and related paragraphs in Applicant’s Specification teach a multiple apparatus 100 and 200 with hardware processors 111, 211 and memories 113 and 213 storing programs, but Applicant’s Disclosure never defines the term “section”.  Furthermore, even if one were to map the disclosed hardware and software programs to the claimed “sections” and their claimed functions, no algorithm is given within the specification or drawings for the software program elements to execute the functions as claimed, rendering the claims indefinite.  In this instance, the structure corresponding to a 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification.  See MPEP § 2181.
Dependent claims 2-16 are further rejected for being dependent on rejected claim 1.

Regarding claim 2, the claim recites “wherein the starting section starts the second container including an address or a name space logically separated from the first container by a virtual NIC”.  It is not clear if Applicant intends to claim “wherein the second container includes an address or a name by including an address or a name space”.  Furthermore, it is not clear if the limitation “logically separated from the first container by a virtual NIC” is being applied to both “an address” and “a name space”, or if it is only being applied to “a name space”.  Examiner is treating the claim as reciting “wherein es[[ing]] an address, or a name space logically separated from the first container by a virtual NIC” for the purposes of examination.

Regarding claim 4, the claim recites “wherein the first node transmits data associated with a first topic provided by the proxy node in the first container, the proxy node creates a second topic in the second container associated with the first topic, and transmits the data received from the first node, and the second node receives the data from the second topic”.  It is not clear if Applicant intends to claim that the second topic is associated with the first topic and created in the second container, or if the second container is associated with the first topic.

Regarding claim 5, the claim recites “wherein the second node transmits data associated with a second topic provided by the proxy node in the second container, the proxy node creates a first topic in the first container associated with the second topic, and transmits the data received from the second node, and the first node receives the data from the first topic”.  It is not clear if Applicant intends to claim that the first topic is associated with the second topic and created in the second container, or if the first container is associated with the second topic.

Regarding claim 14, the claim recites “wherein the application updating section, the proxy node stores transmission and reception data to and from the second node during update of the application, and restarts connection to the second node for transmission and reception of data starting both the application updating section and the proxy node store data and restart the connection as claimed, or whether only the proxy node stores data and restarts the connection as claimed while the application updating section executes a step that has been inadvertently omitted, or whether “the application updating section” is an inadvertent addition to the claim.  Examiner notes that Specification [0305] teaches that the application updater 1903 instructs the proxy node 1902 to store data, and that Specification [0307] teaches that 1902 restarts transmission of data after 1903 notifies 1902 of update completion.  Examiner is interpreting the claim limitation to recite “wherein 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is a “computer program written in a computer-readable form, causing a computer to function as”.  Gottschalk v. Benson, 409 U.S. at 72, 175 USPQ at 676-77.  See MPEP § 2106.  Applicant may overcome this rejection by amending to a “non-transitory computer readable storage medium storing instructions written in a computer-readable form, causing a computer to function as” or a suitable alternative.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 4 and 5 cannot be examined against the prior art due to the severe deficiencies of said claims under 35 U.S.C. § 112.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-13, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (US 9,471,775, hereinafter Wagner) in view of Hammer et al. (US 2013/0166703, hereinafter Hammer).

Regarding claim 1, Wagner teaches an information processing apparatus (virtual environment 100 comprising user computing devices 102 and virtual compute system 110 – Wagner FIG. 1) comprising: 
a starting section that starts a second container (at block 510, the worker manager 140… creates a second container on the obtained instance – Wagner Col 22 Ln 46-48) separated from a first container (at block 508, the worker manager 140… creates a first container on the obtained instance – Wagner Col 22 Ln 40-42) where a first node operates to start a second node in the second container (the first container may be created and configured to execute a first portion of the program code… the second container may be created and configured to execute a second portion of the program code… the first container may be configured to send inter-process communications to the second container to request processing of the second portion of the program code on-demand – Wagner Col 22 Ln 42-60; Examiner notes that Applicant’s Specification [0096] defines a node as a process where an application operates in a container, so the first and second portions of the program code running in the first and second containers read on the first and second nodes as claimed).

Hammer, however, in the same field of endeavor, teaches the management of network-based services (Hammer Title) with a user at customer node 102 using cloud services provided by service nodes 132 and 136 using a common protocol [a predetermined communication model] through communication between proxies 112, 142, and 146 (Hammer ¶0070).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Wagner to comprise the proxy limitation as claimed, in order to solve the problem of customized services being brittle and hard to modify as complexity grows (Hammer ¶0003).

Regarding claim 2, Wagner and Hammer teach wherein es[[ing]] an address (the worker manager 140 may send the address of the container assigned to the request to the frontend 120 – Wagner Col 20 Ln 47-49), or a name space logically separated from the first container by a virtual NIC.

Regarding claim 3, Wagner and Hammer teach wherein the predetermined communication model includes a publisher/subscriber type communication model (a protocol scheme with… a Service Orchestration Protocol (SOP) – Hammer ¶0076; messages that may be used in SOP… PUBLISH… SUBSCRIBE – Hammer ¶¶0081 to 0086), and the starting section designates a topic name shared with the second container to start the proxy node (Workflow Name Header – this header identifies a unique Workflow Name identifies the service provider who supports the workflow – Hammer ¶0174).
The reason for combining Wagner and Hammer remains the same as that for claim 1 above.

Regarding claim 6, Wagner and Hammer teach wherein the first node includes a node operating by installing a first application that meets a predetermined condition in the first container (at block 508, the worker manager 140… creates a first container on the obtained instance.  The first container may be created and configured to execute a first portion of the program code using the trusted credentials – Wagner Col 22 Ln 40-44), and the starting section installs a second application that does not meet the predetermined condition in the second container to cause the second node to operate (at block 510, the worker manager 140… creates a second container on the obtained instance.  The second container may be created and configured to execute a second portion of the program code without using or involving the trusted credentials – Wagner Col 22 Ln 46-50).

Regarding claim 7, Wagner and Hammer teach wherein the predetermined condition includes at least one of an application developer, an application security level, or application operation verification (a trusted credential (e.g., a secured login associated with the user) during execution – Wagner Col 15 Ln 54-55). 

Regarding claim 8, Wagner and Hammer teach wherein the first node performs processing for data transmitted to the proxy node in accordance with a characteristic of an application that operates as the second node (Workflow ID Header – this header identifies a unique instance of a workflow.  A workflow may be customized for a user [using customer node 102]… it may reference… a suitable number of parameters [characteristics] so as to compute the workflow at a later time – Hammer ¶0173).
The reason for combining Wagner and Hammer remains the same as that for claim 1 above.

Regarding claim 9, Wagner and Hammer teach wherein the first node performs processing for data transmitted to the proxy node in accordance with a topic name shared between the first container and the second container (Workflow ID Header – this header identifies a unique instance of a workflow.  A workflow may be customized for a user [using customer node 102]… it may reference a stored workflow in the workflow server [a service node] – Hammer ¶0173).
The reason for combining Wagner and Hammer remains the same as that for claim 1 above.

Regarding claim 10, Wagner and Hammer teach further comprising: a monitoring section that monitors operation of the second node (after a container has been created or located… the amount of resources actually utilized by the program code may be logged (e.g., by the monitoring/logging/billing services 107 and/or the security manager 150) for further analysis – Wagner Col 16 Ln 18-24).

Regarding claim 11, Wagner and Hammer teach wherein the proxy node checks data received from the second node, and notifies the monitoring section of abnormality of the data when the abnormality is detected (if suspicious activity for a container is identified… 188 may send a message to the worker manager 140 – Wagner Col 18 Ln 56-58; the illustration of the various components within the virtual compute system 110 is logical in nature and one or more of the components can be implemented by a single computing device or multiple computing devices – Wagner Col 5 Ln 45-49).

to shut the container down – Wagner Col 18 Ln 56-59).

Regarding claim 13, Wagner and Hammer teach wherein the monitoring section restarts a more stable application than the second node to operate a third node (system 100 depicts a service provider (e.g., associated with service node 132) [second node – first node is customer node 102] interoperating its service with another service provider (e.g., associated with service node 136) [third node] using proxies… one service provider may use the other service provider’s service as backup or for disaster recovery under an outage – Hammer ¶0072).
The reason for combining Wagner and Hammer remains the same as that for claim 1 above.

Regarding claim 15, Wagner and Hammer teach wherein the proxy node imposes a limitation of a communication volume received from the second node (locating proxy 118 may rate-limit requests from a single source – Hammer ¶0067).
The reason for combining Wagner and Hammer remains the same as that for claim 1 above.

Regarding claim 16, Wagner and Hammer teach wherein when the second node transmits data in excess of the limitation [see Hammer ¶0067 regarding claim 15 above], the proxy node notifies the second node of the excess of the limitation (the security manager 150 may provide to the user… an indication… such an indication is provided to the user after a threshold number of security issues, errors, exceptions, or other telling conditions… have been processed – Wagner Col 16 Ln 55-67; while this specifically teaches notifying the user for user issues, Wagner Col 5 teaches the combination and 

Regarding claim 17, the method comprises the same limitations as the apparatus disclosed in claim 1, so the same rejection rationale is applicable.

Regarding claim 18, the computer program comprises the same limitations as the apparatus disclosed in claim 1, so the same rejection rationale is applicable.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner and Hammer as applied to claim 1 above, and further in view of Zhang et al. (US 2004/0255287, hereinafter Zhang).

Regarding claim 14, Wagner and Hammer teach further comprising: an application updating section that updates an application operating as the second node (common actions may be performed such as service discovery, creation, modification, deletion, and migration, among others – Hammer ¶0040).
Wagner and Hammer do not teach wherein 
Zhang, however, in the same field of endeavor, teaches updating inter-service communication software (Zhang Title) where a software update proxy function (SUPF) routine is installed in each server, with the SUPF lifetime being determined by a timer function (Zhang ¶0031); while the timer is active, 
It would have been further obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Wagner and Hammer to comprise the update proxy limitations as claimed, in order to solve the problem of servers needing to be offline during software updates resulting in reduced capacity and/or full or partial outages (Zhang ¶0004).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682.  The examiner can normally be reached on Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WING CHAN can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/LEON Y TSENG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441